Citation Nr: 1433918	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-40 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The claims file includes a June 2011 VA medical opinion, in which the clinician opined that it is less likely as not that the Veteran's current lumbar condition is associated with his military service. The Board finds that the 2011 VA examiner's opinion is adequate with regard to direct service connection and causation, as it notes that the Veteran's in-service injury was to the thoracic spine as noted in the April 11, 1968 STR, and not the lumbar spine despite the Veteran's layman terminology. 

The claims file also includes a December 2013 VA medical opinion. The Board finds that the December 2013 VA examiner's opinion is not adequate with regard to whether the service-connected right knee disability aggravates the back disability.  The examiner stated "The serial spine records indicated the Veteran had end-stage lumber spine DJD/DDD well before 2010 and therefore the aggravation spinal impact of the right knee would be negligible to nil." Although unclear, it appears there is a possibility of some "negligible" aggravation. Based on the foregoing, the Board finds that a supplemental clinical opinion, as to whether it is as likely as not that the Veteran's service-connected right knee disability aggravates, to any degree, his back disability, should be obtained. If possible, the supplemental opinion should be provided by the December 2013 examiner.

The Veteran submitted a letter from a previous treating chiropractor during the pending appeal of this claim. In the letter the chiropractor acknowledges treating the Veteran for low back pain from the early 1980's to 1993, prior to the Veteran's 1993 back surgery. The letter is silent as to the cause of the Veteran's low back pain and does not contain any records involving the treatment that the Veteran received at the physician's facility. Based on the newly submitted evidence, the VA should attempt to obtain all pertinent records involving the Veteran from the Carr Chiropractic Clinic, for the time period of 1980 to 1993 not already associated with this folder.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his back condition, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified, to include treatment records from the Carr Chiropractic Clinic, Huron, South Dakota. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, obtain a supplemental clinical opinion.   The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected right knee disability aggravates (chronically worsens to any degree) his back disability. Any opinion should include a complete rationale. The clinician should consider the entire claims file to include: a.) the STRs, to include the April 1968 STR which noted that the Veteran's thoracic spine injury, b.) the Veteran's statements of back pain, c.) the Veteran's private medical records, d.) the June 2011 VA examination report, and e.) December 2013 VA examination report. If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such. 

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



